Dr. J.W. Edgar                       Opinion NO M-236
Commissioner of Education
Texas Education Agency               Re:   Whether Article 2786e,
Austin, Texas 7871.1                       V.C.S., authorizes an
                                           independent school dis-
                                           trict to issue time
                                           warrants for purchase of
                                           land only, which is de-
                                           sired for school building
                                           or classroom construction
                                           needs projected into the
Dear Dr. Edgar:                            future.
     You have requested that the Attorney General render an
opinion on whether Article 2786e, Vernon's Civil Statutes,
authorizes an independent school district to issue time
warrants for purchase of land only (not to exceed $25,OOO),
which is desired for school building or classroom construction
to be built at some future time
     Section One of Article 2786e,     reads as follows:
            "Section 1. Any school district in the State
    of Texas in need of funds to repair or renovate school
    buildings; purchase school buildings and school equip-
    ment; to equip school properties with necessary heating,
    water, sanitation, lunchroom and electric facilities;
    or is need of funds with which to employ an individual
    firm or corporation deemed to have special skill and
    experience to compile taxation data for use by its board
    of equalization; and said school district is financially
    unable out of available funds to make such repairs,
    renovations of school buildings, purchase school build-
    ings, purchase school equipment, to equip school pro-
    perties with necessary heating, water, sanitation,
    lunchroom or electric facilities or is unable to pay
    such individual or corporation for the performance of
    the professional duties hereinabove mentioned, may,
    subject to the provisions hereof, issue interest-
    bearing time warrants, in amounts sufficient to make
    such purchase and improvements, to pay all or part of
    the compensation of such individual.,firm or corporation
    to compile such data, any law to the contrary notwith-
    standing. Such warrants shall mature in serial install-
    ments of not more than five (5) years from their date of
                          -1150-
Dr. J.W. Edgar, page 2    M- 236


        issue, and to bear interest at a rate not to exceed
        six per centum (6%) per annum. Such warrants
        shall upon maturity be payable out of any available
        funds of such school district in the order of their
        maturity dates. Any such interest-bearing time
        warrants so issued may be issued and sold by such
        district for not less than their face value, and
        the proceeds thereof used to provide funds required
        for the purpose for which they are issued. Such
        warrants shall be entitled to first and prior pay-
        ment out of any available funds of such district
        as they become due. Included in such purposes is
        the payment of any amounts owed by said school
        districts, which indebtedness was incurred in
        carrying out any of such purposes."
     The above-quoted section is the only portion of Article
2786e specifying the purpose for which time warrants may be
issued. While it authorizes the issuance of time warrants to
purchase "school buildings and school equipment", it neither
expressly or impliedly authorizes the issuing of such warrants
for the purpose of purchasing unimproved land upon which
school buildings or school equipment is to be erected at some
future date.
      We therefore hold that a school district would not be
authorized to issue time warrants, pursuant to Article 2786e,
fbr the purpose of purchasing land only.

                         SUMMARY
                         -----mm
        Article 2786e, Vernon's Civil Statutes does not.
        authorize a school district to issue time warrants
        for the purpose of purchasing land only.
                                         VeAy truly yours,




Prepared by Roy W. Mouer
Assistant Attorney General



                             -   1151-
Dr. J.W. Edgar, page 3   M-236


APPROVED:
OPINION COMMITTEE
Hawthorne Phillips, Chairman
Kerns Taylor, Co-Chairman
Z.T. Fortescue,lll
Fielding Early
John Banks
Jack Goodman
A.J. CARUBBI, JR.
Executive Assistant




                            -1152-